Title: To George Washington from George Mason, 9 March 1775
From: Mason, George
To: Washington, George

 

Dear Sir
Guns⟨ton⟩ Hall March 9th 1775.

I had wrote the inclosed Letter last night, & was just sending my Man off with it, & the other Papers, when Your Messenger came; by whom you will now receive them, made up within the ⟨cover⟩ of the Acts of Assembly. I beg You to inform Mr Johnston that the Bill I have drawn is intended only as a Ground-Work, & that I desire every part of it may be submitted to his Correction.
My Son George has been unwell some time, He went Yesterday wth his Sister to Mrs Eilbeck’s, as soon as He returns, & has a little Leisure, He will make out a Copy of the List of Tythiables. You will be pleased to leave Directions wth Mr Lund Washington about the Collection. We have had an Opportunity of speaking to most of the Gentlemen out of the County, who have Tithiables in it, & they have promised to give Directions for the payment; I don’t now recollect any whom it will be necessary to write to, but Colo. Henry Fitzhugh of Stafford, & Mr John Turberville of Westmoreland.
I take the Liberty of inclosing You £18. Virga Curry, out of which I must beg the favour of You to pay to Mr Nicholas, or Mr Mozzay, £12.10 Ster. for my second payment in the Wine Compy due the 1st of May next, & take a Rect accordingly: I had not Bills to come nearer the Sum; but the Balle You can repay Me when you return. I send You the Cherry Graffs You desire, but am afraid they are rather too forward: the bundle wth the white stick in it is May-Dukes; the other the large black May Cherrys. I am Dr Sir Yr affecte & obdt Sert

G. Mason

